J-A23037-17, J-A23038-17, J-A23039-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
           v.                       :
                                    :
                                    :
WESTLEY AARON RETZLER               :
                                    :
                Appellant           :   No. 221 EDA 2017

          Appeal from the Judgment of Sentence July 22, 2016
             In the Court of Common Pleas of Bucks County
          Criminal Division at No(s): CP-09-SA-0000342-2016,
                         CP-09-SA-0000381-2016




COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
           v.                       :
                                    :
                                    :
WESTLEY AARON RETZLER               :
                                    :
                Appellant           :   No. 408 EDA 2017

               Appeal from the Order November 28, 2016
             In the Court of Common Pleas of Bucks County
          Criminal Division at No(s): CP-09-SA-0000342-2016,
                         CP-09-SA-0000381-2016
J-A23037-17, J-A23038-17, J-A23039-17


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    WESTLEY ARRON RETZLER                      :
                                               :
                      Appellant                :   No. 805 EDA 2017

                     Appeal from the Order January 20, 2017
    In the Court of Common Pleas of Bucks County Criminal Division at No(s):
                            CP-09-SA-0000381-2016


BEFORE:      PANELLA, DUBOW, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                       FILED SEPTEMBER 15, 2017

        Appellant, Westley Aaron Retzler, takes these pro se appeals from

several orders entered in the Bucks County Court of Common Pleas after he

was found guilty of failing to stop at a red signal.1          In 221 EDA 2017,

Appellant appeals from the judgment of sentence imposed in the trial court

following a trial de novo. In 408 and 805 EDA 2017, Appellant appeals from

the orders denying his requests to proceed in forma pauperis (“IFP”). For

the reasons that follow, we dismiss these appeals.

        The procedural history of these appeals is as follows. Appellant was

issued a traffic citation on February 4, 2016, for failing to stop at a steady

red light. A magisterial district court judge found Appellant guilty on April

20, 2016.     Appellant filed a notice of summary appeal on May 18, 2016.

____________________________________________
*
    Former Justice specially assigned to the Superior Court.
1
    75 Pa.C.S. § 3312(a)(31).



                                           -2-
J-A23037-17, J-A23038-17, J-A23039-17



Appellant was granted leave to proceed IFP in the trial court.       Order,

5/27/16. Appellant proceeded to a trial de novo held on July 22, 2016. The

Honorable Robert Mellon found Appellant guilty.      On August 19, 2016,

Appellant timely filed a notice of appeal from the judgment of sentence,

which was docketed at 221 EDA 2017.

     Attached with Appellant’s notice of the appeal at 221 EDA 2017,

Appellant filed a motion to proceed IFP. The trial court, with the Honorable

Wallace H. Bateman, Jr. presiding, denied Appellant IFP status by the order

dated October 30, 2016, and entered October 31, 2016.        The trial court

noted that Appellant appeared at a hearing on October 12, 2016, presented

“limited testimony,” and relied on his August 19, 2016 application for IFP

status. Order, 10/31/16, at 1, n.1. The trial court concluded that Appellant

was not entitled to IFP status because he did not provide the estimated

value of the real estate listed in his IFP application. Id. On November 28,

2016, Appellant filed a notice of appeal from Judge Bateman’s order, which

was docketed at 408 EDA 2017.

     That same day, Appellant filed another motion to proceed IFP,

attached to which were numerous exhibits purporting to show Appellant’s

debts.   The Honorable John J. Rufe scheduled a hearing for Appellant to

present evidence regarding his financial status.      Following a hearing

conducted on January 20, 2017, before the Honorable Albert J. Cepparulo,

the trial court denied Appellant’s request to proceed IFP, noting that the

request was previously decided and, therefore, not properly before the


                                   -3-
J-A23037-17, J-A23038-17, J-A23039-17



court.    On February 17, 2017, Appellant filed a notice of appeal from the

January 20, 2017 order. That appeal was docketed at 805 EDA 2017.

         In the appeal at 221 EDA 2017, Judge Mellon ordered a Pa.R.A.P

1925(b) statement. Appellant timely responded. Although Appellant’s Rule

1925(b) statement was twenty pages long,2 the trial court filed a responsive

opinion.

         In the appeal at 408 EDA 2017, Judge Bateman entered an order for

Appellant to file a Rule 1925(b) statement.      Appellant timely filed motions

for extensions of time asserting that despite his request for transcripts, he

did not receive the record of the October 12, 2016 hearing on his motion to

proceed IFP. Judge Bateman did not rule on the requests for extensions of

time, and Appellant did not file a Rule 1925(b) statement.3

____________________________________________
2
  The Rule 1925(b) statement filed and served on Judge Mellon included
claims that the trial court improperly denied him IFP status. It does not
appear that a copy of this statement was served on either Judge Bateman or
Judge Cepparulo.
3
   Appellant continuously filed motions for IFP status in the trial court, which
were denied, as well as pro se appeals from each order, including a notice of
appeal filed April 20, 2017, from a March 2017 order, and a notice of appeal
filed June 19, 2017, from an order purportedly entered on June 15, 2017.
Appellant eventually filed a Rule 1925(b) statement in regard to his June 19,
2017 appeal. Judge Bateman issued an opinion addressing the denial of
Appellant’s challenges to the denial of IFP status on July 26, 2017. The June
19, 2017 appeal has been docketed at 1927 EDA 2017. No briefs have been
filed in that appeal. Given our disposition below, we decline to address the
appeal at 1927 EDA 2017.

We note that Judge Bateman, on May 1, 2017, entered an order, which
denied one of Appellant’s IFP motions and directed Appellant to proceed in
(Footnote Continued Next Page)


                                           -4-
J-A23037-17, J-A23038-17, J-A23039-17



      In the appeal at 805 EDA 2017, Judge Cepparulo ordered a Rule

1925(b) statement on April 13, 2017. Appellant did not respond.

      Appellant has filed pro se briefs in all three appeals. In each, he sets

forth the following questions presented:

          A. Whether the trial court[’]s admission of statements of []
          Appellant made during the hearing before a Common Pleas
          Court judge constituted harmless error and cannot form
          the basis for reversal?

          B. Whether the evidence presented at trial was sufficient to
          convict [] Appellant of the denial of [IFP] status?

Appellant’s Brief, 221, 408 & 805 EDA 2017, at 2 (unpaginated).

      We preliminarily consider whether Appellant’s briefs preserve any

issues in these appeals.          “It is the [a]ppellant who has the burden of

establishing his entitlement to relief by showing that the ruling of the trial

court is erroneous under the evidence or the law.”         Commonwealth v.

Thomas, 909 A.2d 860, 862 (Pa. Super. 2006) (citation omitted). “While

this court is willing to liberally construe materials filed by a pro se litigant,

we note that appellant is not entitled to any particular advantage because

[he] lacks legal training.” Commonwealth v. Rivera, 685 A.2d 1011, 1013

(Pa. Super. 1996). “Pennsylvania Rule of Appellate Procedure 2119 contains

mandatory provisions regarding the contents of briefs.            Rule 2119(a)

requires the argument to be followed by discussion and pertinent citation of

                       _______________________
(Footnote Continued)
accordance with Pa.R.A.P. 533, which governs the filing of IFP motions in
this Court.



                                            -5-
J-A23037-17, J-A23038-17, J-A23039-17


authorities. Additionally, this Court has held that arguments which are not

sufficiently developed are waived.” Commonwealth v. Irby, 700 A.d 463,

464 (Pa. Super. 1997) (citation omitted); accord Commonwealth v. Kane,

10 A.3d 327, 331-32 (Pa. Super. 2010).

      It is well settled that “[t]his Court is neither obliged, nor even

particularly equipped, to develop an argument for a party. To do so places

the Court in the conflicting roles of advocate and neutral arbiter.”

Commonwealth v. B.D.G., 959 A.2d 362, 371-72 (Pa. Super. 2008)

(citations omitted). “If the defects are in the brief . . . of the appellant and

are substantial, the appeal or other matter may be quashed or dismissed.”

Pa.R.A.P. 2101.

      Instantly, Appellant’s briefs consist of recitations of the proceedings

and perceived improprieties during those proceedings.       In 221 EDA 2007,

Appellant believes his conviction should be overturned because the police

officer falsified his testimony that the light was red, and that the officer had

a clear view of Appellant’s vehicle. See Appellant’s Brief, 221 EDA 2007, at

9. In 408 and 805 EDA 2007, Appellant believes that Judges Bateman and

Cepparulo did not have the authority to rule on his IFP motions, and that it

was unjust for Judge Bateman to require him to provide an estimated value

of the real estate listed in his IFP application.   See Appellant’s Brief, 408

EDA 2007, at 9-10 (unpaginated); Appellant’s Brief, 805 EDA 2007, at 6

(unpaginated).    However, Appellant’s briefs lack any citation to the law,



                                     -6-
J-A23037-17, J-A23038-17, J-A23039-17


including the standards governing a challenge to the sufficiency of the

evidence or the rules of procedure governing IFP status in an appeal.4

Moreover, Appellant’s brief lacks any meaningful development of an

argument relating any legal principle to the facts asserted.   See Pa.R.A.P.

2119(a).

       This Court is not in the position to develop a meaningful legal

argument in order to begin discussing Appellant’s claims. See B.D.G., 959

A.2d at 371-72.          Therefore, we conclude that Appellant’s briefs are

substantially defective.      See Kane, 10 A.3d at 331-32; Irby, 700 A.d at

464. Accordingly, we dismiss these appeals.5

       Appeals dismissed.




____________________________________________
4
  See Pa.R.A.P. 551-554 (regulating IFP status for purposes of appeal);
Commonwealth v. Ratsamy, 934 A.2d 1233, 1236 n.2 (Pa. 2007)
(discussing standard of review for sufficiency challenges).

We acknowledge the denial of IFP status may have “the practical
consequence” of putting an “appellant out of court.” See Grant v. Blaine,
868 A.2d 400, 403 (Pa. 2005) (citation and quotation marks omitted). The
procedural histories of these appeals, however, suggest that the denial of
IFP status did not put Appellant out of court.
5
 Because we dismiss these appeals based on Appellant’s briefs, we need not
consider whether Appellant’s issues were waived based on his failure to file
pro se Rule 1925(b) statements in the appeals at 408 EDA 2007 and 805
EDA 2007. See Commonwealth v. Boniella, 158 A.3d 162, 164 (Pa.
Super. 2017).



                                           -7-
J-A23037-17, J-A23038-17, J-A23039-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/15/2017




                                -8-